

AFLAC Incorporated Form 10-K [afl10k03.htm]



EXHIBIT 10.4







AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN







EXH 10.4



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS



       

Page



ARTICLE I  

DEFINITIONS

1



1.1

 

Actuarial Equivalent

1



1.2

 

Administrative Committee

1



1.3

 

Affiliate

1



1.4

 

Annual Compensation

2



1.5

 

Annual Retirement Benefit

2



1.6

 

Average Annual Compensation

2



1.7

 

Benefit Commencement Date

2



1.8

 

Board

2



1.9

 

Cause

2



1.10

 

Change in Control

3



1.11

 

Code

3



1.12

 

Company

3



1.13

 

Compensation Committee

3



1.14

 

Confidential Information

4



1.15

 

Contiguous Consulting Agreement

4



1.16

 

Delayed Early Retirement Date

4



1.17

 

Disability or Disabled

4



1.18

 

Early Retirement Date

4



1.19

 

Effective Date

4



1.20

 

Eligible Employee

4



1.21

 

Employment Date

5



1.22

 

ERISA

5



1.23

 

Final Base Pay

5



1.24

 

Good Reason

5



1.25

 

Grandfathered Participant

6



1.26

 

Joint and 50% Survivor Annuity

6



1.27

 

Normal Retirement Date

6



1.28

 

Participant

6



1.29

 

Participation Date

6



1.30

 

Pension Plan

6



1.31

 

Pension Plan Benefit

7



1.32

 

Plan

7



1.33

 

Qualifying Termination

7



1.34

 

Single Life Annuity

7



1.35

 

Surviving Spouse

7



1.36

 

Total Payments

7



1.37

 

Trade Secret

7



1.38

 

Year of Employment

7



1.39

 

Year of Participation

8

       



ARTICLE II  

ELIGIBILITY AND PARTICIPATION

8



2.1

 

Selection of Participants

8



2.2

 

Cessation of Participation

8



2.3

 

Termination of Employment Before Early Retirement Date;

 



   

Removal from Participation

8

EXH 10.4-i



--------------------------------------------------------------------------------





ARTICLE III

BENEFITS

9



3.1

 

Eligibility for Benefits

9



3.2

 

Normal Retirement Benefit

9



3.3

 

Delayed Early Retirement Benefit

10



3.4

 

Early Retirement Benefit

10



3.5

 

Reduced Early Retirement Benefit

11



3.6

 

Payment of Annual Retirement Benefit

11



3.7

 

Change in Control

11



3.8

 

Noncompetition

13



3.9

 

Confidential Information

13



3.10

 

Death Benefit

13

           



ARTICLE IV

CLAIMS

13



4.1

 

Claims

13

           



ARTICLE V

SOURCE OF FUNDS

14



5.1

 

Source of Funds

14

           



ARTICLE VI

ADMINISTRATIVE AND COMPENSATION COMMITTEES

15



6.1

 

Action of Administrative Committee

15



6.2

 

Rights and Duties of Administrative Committee

15



6.3

 

Rights and Duties of Compensation Committee

15



6.4

 

Compensation, Indemnity and Liability

16



6.5

 

Taxes

16

           



ARTICLE VII

AMENDMENT AND TERMINATION

16



7.1

 

Amendments

16



7.2

 

Termination of Plan

16

           



ARTICLE VIII

MISCELLANEOUS

17



8.1

 

Taxation

17



8.2

 

No Employment Contract

17



8.3

 

Headings

17



8.4

 

Gender and Number

17



8.5

 

Successors

17



8.6

 

Legal Expenses

17



8.7

 

Assignment of Benefits

18



8.8

 

Legally Incompetent

18



8.9

 

Governing Law

18

 

EXH 10.4-ii



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN



     Effective as of the 1st day of January, 2001, AFLAC Incorporated, a
corporation duly organized and existing under the laws of the State of Georgia
(the "Company"), hereby amends and restates the AFLAC Incorporated Supplemental
Executive Retirement Plan (the "Plan").


BACKGROUND AND PURPOSE


     A. PURPOSE. The primary purpose of the Plan is to provide supplemental
retirement income to selected executives of the Company and its affiliated
companies.

     B. TYPE OF PLAN. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees.


STATEMENT OF AGREEMENT


     To establish the Plan with the purposes and goals as hereinabove described,
the Company hereby sets forth the terms and provisions as follows:


ARTICLE I
DEFINITIONS


     For purposes of the Plan, the following terms, when used with an initial
capital letter, shall have the meaning set forth below unless a different
meaning plainly is required by the context.

     1.1 Actuarial Equivalent means an amount of equivalent value determined by
applying the Unisex Pension 1984 Mortality Table and a 7% rate of interest;
provided, consistent with the terms of Section 7.1, the Administrative Committee
may, in its sole discretion from time to time, modify this rate of interest.

     1.2 Administrative Committee means the committee designated by the
Compensation Committee to act on behalf of the Company to administer the Plan.
If at any time the Compensation Committee has not designated an Administrative
Committee, the Compensation Committee shall serve as the Administrative
Committee. Subject to the limitation in Section 6.1 relating to decisions which
affect solely their own benefits under the Plan, individuals who are management
level employees and/or Participants may serve as members of the Administrative
Committee.

     1.3 Affiliate means (i) any corporation or other entity that is required to
be aggregated with the Company under Code Sections 414(b), (c), (m) or (o), and
(ii) any other entity in which the Company has an ownership interest and which
the Company designates as an Affiliate for purposes of the Plan.



EXH 10.4-1



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     1.4 Annual Compensation means the amount actually paid to a Participant for
services performed as an employee (but not as a consultant) during a relevant
calendar year as wages, salaries for professional services, and cash bonuses.
Annual Compensation for a relevant calendar year shall also include compensation
(i) contributed by the Company on behalf of a Participant pursuant to a salary
reduction agreement which is not includable in the gross income of the
Participant under Code Sections 125, 402(a)(8) or 402(h), or (ii) deferred by
the Company on behalf of a Participant pursuant to a salary reduction agreement
under the AFLAC Incorporated Executive Deferred Compensation Plan.

     1.5 Annual Retirement Benefit means the annual amount payable to a retired
Participant as determined pursuant to the terms of Article III.

     1.6 Average Annual Compensation means, for each Participant, the average of
his Annual Compensation for the 3-consecutive-calendar year period in the final
10-consecutive-calendar year period of employment with the Company and its
Affiliates that yields the highest average. For purposes hereof, the
Participant's Annual Compensation for the calendar year in which the Participant
terminates employment with the Company and all of its Affiliates shall be taken
into account only if such termination occurs as of December 31 of such year.

     1.7 Benefit Commencement Date means the first day of the calendar month
coinciding with or next following the date on which a Participant becomes
entitled to receive or begin receiving an Annual Retirement Benefit under
Section 3.2, 3.3, 3.4 or 3.5.

     1.8 Board means the Board of Directors of the Company.

     1.9 Cause means, in connection with a Participant's termination of
employment and/or removal from participation in the Plan (whether by action of
his employer or the Compensation Committee, or by the Participant's resignation
for other than Good Reason in anticipation of such action for Cause to terminate
his employment or participation) (i) the continued failure by the Participant to
substantially perform the Participant's duties with the Company or an Affiliate
of the Company (other than any such failure resulting from the Participant's
incapacity due to physical or mental illness or any such actual or anticipated
failure after a Participant gives a notice of termination of employment for Good
Reason) after a written demand for substantial performance is delivered to the
Participant by the Board, which demand specifically identifies the manner in
which the Board believes that the Participant has not substantially performed
the Participant's duties; (ii) the engaging by the Participant in conduct that
is demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise; or (iii) the Participant's conviction of, or plea of
guilty or no contest to, a felony or crime involving moral turpitude.
Notwithstanding the foregoing, a termination for Cause shall not be deemed to
have occurred under clause (i) or (ii) unless and until there shall have been
delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Participant and an opportunity for him, together with his counsel, to be
heard before the Board), finding that, in the good faith opinion of the Board,
the Participant engaged in conduct set forth above and specifying the
particulars thereof in detail.





EXH 10.4-2



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     1.10 Change in Control means the occurrence of any of the following events:

          (a) Any Person is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities; provided,
for purposes of this subsection (a), securities acquired directly from the
Company or its Affiliates shall not be taken into account as securities
beneficially owned by such Person;

          (b) During any period of 2 consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in subsection (a), (c) or (d) hereof)
whose election by the Board or nomination for election by the Company's
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof;

          (c) The shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation; or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company's then
outstanding securities; or

          (d) The shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company's assets.

     As used herein, the term "Person" shall have the meaning given in Section
3(a)(9) of the Securities Exchange Act of 1934, as modified and used in Sections
13(d) and 14(d) thereof; provided, a Person shall not include (i) the Company or
any of its subsidiaries; (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries; (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities; or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

     1.11 Code means the Internal Revenue Code of 1986, as amended.

     1.12 Company means AFLAC Incorporated, a Georgia corporation with its
principal place of business in Columbus, Georgia.

     1.13 Compensation Committee means the Compensation Committee of the Board.



EXH 10.4-3



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     1.14 Confidential Information means (i) all Trade Secrets; and (ii) any
other information that is material to the Company and not generally available to
the public, including, without limitation, information concerning the Company's
methods and plans of operation, production processes, marketing and sales
strategies, research and development, know-how, computer programming, style and
design technology and plans, non-published product specifications, patent
applications, product and raw material costs, pricing strategies, business
plans, financial data, personnel records, suppliers and customers (whether or
not such information constitutes a Trade Secret).

     1.15 Contiguous Consulting Agreement means a written consulting agreement
between the Company (and/or an Affiliate) and a Participant that (i) commences
immediately upon the Participant's termination of employment with the Company
and all Affiliates, (ii) obligates the Participant to perform consulting
services for the Company or an Affiliate for a specified period, and (iii) is
approved by the Company's Chief Executive Officer or the Compensation Committee.

     1.16 Delayed Early Retirement Date means (i) for a Participant whose
Participation Date occurred before August 11, 1992, the date the Participant
attains age 60; and (ii) for a Participant whose Participation Date occurred on
or after August 11, 1992, the latest of (A) the date the Participant attains age
60, (B) the date the Participant completes 15 Years of Employment, or (C) the
date the Participant completes 5 consecutive Years of Participation (that is,
for a Participant who has continuously been an active Participant in the Plan
since his Participation Date, the 5th anniversary of such date).

     1.17 Disability or Disabled means that a Participant is, in the opinion of
the Compensation Committee, wholly prevented from performing the duties assigned
to such Participant by the Company or Affiliate employing such Participant, by
reason of a medically determinable physical or mental impairment which can be
expected to result in death or to be of long-continued and indefinite duration.
In making such determination, the Compensation Committee, in its sole
discretion, may require such medical proof as it deems necessary, including the
certificate of one or more licensed physicians selected by the Compensation
Committee. The decision of the Compensation Committee as to Disability shall be
final and binding.

     1.18 Early Retirement Date means (i) for a Participant whose Participation
Date occurred before August 11, 1992, the date the Participant attains age 55;
and (ii) for a Participant whose Participation Date occurred on or after August
11, 1992, the latest of (A) the date the Participant attains age 55, (B) the
date the Participant completes 15 Years of Employment, or (C) the date the
Participant completes 5 consecutive Years of Participation (that is, for a
Participant who has continuously been an active Participant in the Plan since
his Participation Date, the 5th anniversary of such date).

     1.19 Effective Date means January 1, 2001, the date as of which this
restatement shall be effective. (The Plan was initially effective on October 1,
1989 and previously restated effective as January 1, 1998.)

     1.20 Eligible Employee means an Employee who is a member of a select group
of highly compensated or key management employees of the Company or an
Affiliate.


EXH 10.4-4



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     1.21 Employment Date means, with respect to an Eligible Employee, the date
his employment with the Company or an Affiliate first commenced (whether or not
he was an Eligible Employee on such date); provided, if an individual ceases to
be an employee of the Company and all Affiliates for any reason and subsequently
is reemployed by the Company and/or an Affiliate, his Employment Date shall be
the date his employment recommences (unless the Compensation Committee
designates an earlier date).

     1.22 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

     1.23 Final Base Pay means the highest annual base salary (excluding
bonuses) paid to a Participant during any of the 3 calendar years immediately
preceding the calendar year in which the Participant terminates employment with
the Company and all of its Affiliates.

     1.24 Good Reason means the occurrence after a Change in Control of any of
the following circumstances, unless the Participant expressly consents to such
circumstance in writing or, in the case of a circumstance described in
subsection (a), (e) or (f) hereof, such circumstance is fully corrected prior to
the date the Participant terminates employment:

          (a) The assignment to the Participant of any duties inconsistent with
the position he held in the Company (or any subsidiary or Affiliate of the
Company) immediately prior to the Change in Control, or a significant adverse
alteration in the nature or status of his responsibilities from those in effect
immediately prior to such change;

          (b) A reduction by the Company and all Affiliates in the Participant's
annual base salary, or a reduction by the Company and all Affiliates in the
Participant's total compensation, as in effect immediately prior to the Change
in Control or as the same may be increased from time to time;

          (c) The relocation of the Company's principal executive offices to a
location outside the Columbus, Georgia Metropolitan Area (or, if different, the
metropolitan area in which such offices are located immediately prior to the
Change in Control); or the Company's requiring the Participant to be based
anywhere other than the Company's principal executive offices except for
required travel on the Company's business to an extent substantially consistent
with the Participant's business travel obligations immediately prior to the
Change in Control;

          (d) The failure by the Company and all Affiliates to pay to the
Participant any portion of his current compensation within 7 days of the date
such compensation is due;

          (e) The failure by the Company and all Affiliates to continue in
effect any compensation plan in which the Participant participates immediately
prior to the Change in Control and which is material to the Participant's total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan; or the failure by
the Company and all Affiliates to continue the Participant's participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Participant's participation relative to other participants, as existed at
the time of the Change in Control; or


EXH 10.4-5



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



          (f) The failure by the Company and all Affiliates to continue to
provide the Participant with benefits substantially similar to those enjoyed by
him under any of the Company's life insurance, medical, health and accident, or
disability plans in which he was participating at the time of the Change in
Control; the taking of any action by the Company or an Affiliate which would
directly or indirectly materially reduce any of such benefits or deprive the
Participant of any material fringe benefit enjoyed by him at the time of the
Change in Control; or the failure by the Company and all Affiliates to provide
the Participant with the number of paid vacation days to which he is entitled on
the basis of years of service with the Company and all Affiliates in accordance
with the Company's or Affiliate's normal vacation policy in effect at the time
of the Change in Control.

     A Participant's right to terminate his employment for Good Reason shall not
be affected by the Participant's incapacity due to physical or mental illness.
The Participant's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

     1.25 Grandfathered Participant means a Participant who was an active
Participant in the Plan on December 31, 1997.

     1.26 Joint and 50% Survivor Annuity means the Actuarial Equivalent of a
Participant's Annual Retirement Benefit payable monthly during the Participant's
lifetime (commencing as of his Benefit Commencement Date and ending with the
payment due as of the first day of the month during which the Participant dies),
with 50% of such monthly benefit amount continuing after his death (beginning as
of the first day of the month following the month in which he dies) to his
Surviving Spouse (if the Surviving Spouse survives the Participant) for such
Surviving Spouse's remaining lifetime. Payments shall cease after the payment
due on the first day of the month coinciding with or immediately preceding the
later of the Participant's death or his Surviving Spouse's death.

     1.27 Normal Retirement Date means (i) for a Participant whose Participation
Date occurred before August 11, 1992, the date the Participant attains age 65;
and (ii) for a Participant whose Participation Date occurred on or after August
11, 1992, the latest of (A) the date the Participant attains age 65, (B) the
date the Participant completes 15 Years of Employment, or (C) the date the
Participant completes 5 consecutive Years of Participation (that is, for a
Participant who has continuously been an active Participant in the Plan since
his Participation Date, the 5th anniversary of such date).

     1.28 Participant means an active Participant or retired Participant who has
a benefit payable under the Plan.

     1.29 Participation Date means, with respect to each Eligible Employee who
is designated as a Participant, the date his participation in the Plan commences
(see Section 2.1); provided, if an Eligible Employee ceases to be an active
Participant for any reason and subsequently is again designated as a
Participant, his Participation Date shall be the date his active participation
recommences (unless the Compensation Committee designates an earlier date).

     1.30 Pension Plan means the AFLAC Incorporated Pension Plan, a defined
benefit plan qualified under Code Section 401(a), as such plan may be amended
from time to time.


EXH 10.4-6



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     1.31 Pension Plan Benefit means the Actuarial Equivalent of a Participant's
accrued benefit under the Pension Plan, calculated as if that benefit was
payable annually for the life of the Participant commencing on the Participant's
Benefit Commencement Date.

     1.32 Plan means the AFLAC Incorporated Supplemental Executive Retirement
Plan, as contained herein and all amendments hereto. The Plan is intended to be
an unfunded, nonqualified deferred compensation plan covering certain designated
employees who are within a select group of key management or highly compensated
employees.

     1.33 Qualifying Termination means a Participant's termination of employment
with the Company and all Affiliates following a Change in Control, unless such
termination of employment is (i) because of the Participant's death or
Disability, (ii) by the Company or an Affiliate for Cause, or (iii) by the
Participant other than for Good Reason.

     1.34 Single Life Annuity means the Actuarial Equivalent of a Participant's
Annual Retirement Benefit payable monthly during the Participant's lifetime,
commencing as of his Benefit Commencement Date and ending after the payment due
on the first day of the month coinciding with or immediately preceding the date
of his death.

     1.35 Surviving Spouse means, with respect to a Participant, the person who
is treated as married to such Participant under the laws of the state in which
the Participant resides. The determination of a Participant's Surviving Spouse
shall be made as of the date of such Participant's termination of employment.

     1.36 Total Payments has the meaning as defined in Section 3.7(e).

     1.37 Trade Secret means information of or about the Company that would be
considered a trade secret under Georgia law; namely, that information which (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable through proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Trade Secrets may include, but shall not be limited to, technical or
nontechnical data, a formula, pattern, compilation, program, device, method,
technique, drawing or process, financial data or plans, product plans, or a list
of actual or potential customers or suppliers.

     1.38 Year of Employment means, with respect to an Eligible Employee, a
12-month period, beginning on his Employment Date or on any anniversary thereof,
during which such Eligible Employee either (i) remains continuously employed by,
or engaged to provide full-time service to, the Company and/or an Affiliate, or
(ii) is subject to the terms of a Contiguous Consulting Agreement. If an
individual ceases to be an employee or consultant of the Company and all
Affiliates for any reason and subsequently is reemployed or reengaged by the
Company and/or an Affiliate, his previously earned Years of Employment shall be
taken into account only to the extent (if any) specified by the Compensation
Committee.

EXH 10.4-7



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     1.39 Year of Participation means, with respect to a Participant, a 12-month
period, beginning on his Participation Date or on any anniversary thereof,
during which such Participant continues to actively participate in, and to
thereby accrue benefits under, the Plan. If an individual ceases to be a
Participant for any reason and subsequently is readmitted to participation in
the Plan, his previously earned Years of Participation shall be taken into
account only to the extent (if any) specified by the Compensation Committee.



ARTICLE II
ELIGIBILITY AND PARTICIPATION


     2.1 Selection of Participants.

          The Compensation Committee, in its sole discretion, shall designate
which Eligible Employees shall become Participants in the Plan and, for each
such Eligible Employee, his Participation Date. The Administrative Committee
then shall set forth the name of each Participant on Schedule A hereto.
Notwithstanding anything herein to the contrary, all aspects of the selection of
Participants shall be in the sole discretion of the Compensation Committee and
regardless of title, duties or any other factors, there shall be no requirement
whatsoever that any individual or group of individuals be allowed to participate
herein.

     2.2 Cessation of Participation.

          Unless the Compensation Committee specifies otherwise, a Participant's
active participation in the Plan shall cease at the time his employment with the
Company and all Affiliates terminates for any reason (whether or not he enters
into a Contiguous Consulting Agreement), such that he shall not accrue any
additional benefit under the Plan. In addition, subject to Section 3.7(b), the
Compensation Committee, in its sole discretion, may remove any Participant from
participation in the Plan due to Cause. Any such removal shall be effective as
of the later of (i) the date that the Compensation Committee has taken such
action, or (ii) the effective date that the Compensation Committee specifies for
such action. A Participant who remains entitled to benefits under the Plan after
he terminates employment with the Company and its Affiliates shall remain a
retired Participant as long as he is entitled to any portion of his benefits as
described in the Plan. During the period a former employee, who completed at
least 5 Years of Participation while an Eligible Employee, is subject to the
terms of a Contiguous Consulting Agreement, he shall remain an active
Participant potentially eligible pursuant to the terms of Section 3.5; provided,
during such period, he shall not accrue any additional benefit under the Plan
nor shall he earn any credits towards a Year of Participation.

     2.3 Termination of Employment Before Early Retirement Date; Removal from
Participation.

          (a) Termination Before Early Retirement Date. Except as provided in
Section 3.5 or 3.7, upon a Participant's termination of employment with the
Company and all Affiliates before his Early Retirement Date, neither the
Participant nor his Surviving Spouse (if any) shall be entitled to any benefit
or payment under the Plan.


EXH 10.4-8



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



          (b) Removal from Participation. Notwithstanding anything herein to the
contrary, if the Compensation Committee determines, in its sole discretion, that
either (i) a Participant's employment or participation in the Plan was
terminated by the Company, an Affiliate or the Compensation Committee for Cause,
or (ii) the Participant resigned for other than Good Reason in anticipation of
such action for Cause to terminate his employment or participation, then the
Participant and/or his Surviving Spouse shall forfeit all rights and
entitlements under the Plan. The decision of the Compensation Committee as to
whether the Participant's discharge or removal was for Cause will be final and
binding; provided, no dispute over the reason for such discharge shall affect
the finality of the discharge of the Participant by the Company or Affiliate.



ARTICLE III
BENEFITS


     3.1 Eligibility for Benefits.

          Subject to the terms of Section 2.3, a Participant or Surviving Spouse
shall be eligible to receive the amount, if any, determined in accordance with
the terms of this Article.

     3.2 Normal Retirement Benefit.

          (a) General Formula. Upon a Participant's termination of employment
with the Company and all Affiliates on or after his Normal Retirement Date for
any reason other than Cause or death, the Participant shall be entitled to an
Annual Retirement Benefit in an amount equal to the difference between the
amount determined under subsection (a)(i) and the amount determined under
subsection (a)(ii), as follows:


(i)

 

60% of the Participant's Average Annual Compensation; and

       



(ii)

 

the Participant's Pension Plan Benefit.

          (b) Grandfathered Benefits. Notwithstanding the terms of subsection
(a) hereof, the Annual Retirement Benefit of any Grandfathered Participant who
terminates employment on or after his Normal Retirement Date for any reason
other than Cause or death shall be the greater of the amount determined under
subsection (a) hereof or an amount equal to the difference between the amount
determined under subsection (b)(i) and the amount determined under subsection
(b)(ii), as follows:


 

(i)

 

65% of the Participant's Final Base Pay; and

       



(ii)

 

the Participant's Pension Plan Benefit.

 

EXH 10.4-9



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     3.3 Delayed Early Retirement Benefit.

          (a) General Formula. Upon a Participant's termination of employment
with the Company and all Affiliates on or after his Delayed Early Retirement
Date but before his Normal Retirement Date for any reason other than Cause or
death, the Participant shall be entitled to an Annual Retirement Benefit in an
amount equal to the difference between the amount determined under subsection
(a)(i) and the amount determined under subsection (a)(ii), as follows:


 

(i)

 

50% of the Participant's Average Annual Compensation; and

       



(ii)

 

the Participant's Pension Plan Benefit.

          (b) Grandfathered Benefits. Notwithstanding the terms of subsection
(a), the Annual Retirement Benefit of any Grandfathered Participant who
terminates employment on or after his Delayed Early Retirement Date but before
his Normal Retirement Date for any reason other than Cause or death shall be the
greater of the amount determined under subsection (a) hereof or an amount equal
to the difference between the amount determined under subsection (b)(i) and the
amount determined under subsection (b)(ii), as follows:


 

(i)

 

50% of the Participant's Final Base Pay; and

       



(ii)

 

the Participant's Pension Plan Benefit.

     3.4 Early Retirement Benefit.

          (a) General Formula. Upon a Participant's termination of employment
with the Company and all Affiliates on or after his Early Retirement Date but
before his Delayed Early Retirement Date for any reason other than Cause or
death, the Participant shall be entitled to an Annual Retirement Benefit in an
amount equal to the difference between the amount determined under subsection
(a)(i) and the amount determined under subsection (a)(ii), as follows:


 

(i)

 

40% of the Participant's Average Annual Compensation; and

       



(ii)

 

the Participant's Pension Plan Benefit.

          (b) Grandfathered Benefits. Notwithstanding the terms of subsection
(a), the Annual Retirement Benefit of any Grandfathered Participant who
terminates employment on or after his Early Retirement Date but before his
Delayed Early Retirement Date for any reason other than Cause or death shall be
the greater of the amount determined under subsection (a) hereof or an amount
equal to the difference between the amount determined under subsection (b)(i)
and the amount determined under subsection (b)(ii), as follows:


 

(i)

 

50% of the Participant's Final Base Pay; and

       



(ii)

 

the Participant's Pension Plan Benefit.

 

EXH 10.4-10



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     3.5 Reduced Early Retirement Benefit.

          Upon a Participant's attainment of his Early Retirement Date after his
termination of employment but while he is subject to the terms of a Contiguous
Consulting Agreement, the Participant shall be entitled to an Annual Retirement
Benefit that is the product of (i) the Annual Retirement Benefit to which the
Participant would have been entitled had he remained actively employed by the
Company or an Affiliate as a Participant until his Early Retirement Date, and
(ii) a fraction, (A) the numerator of which is the number of complete and
partial 12-month periods of employment with the Company and its Affiliates
completed by the Participant as of the date of his termination of employment,
and (B) the denominator of which is the number of complete and partial 12-month
periods between the Participant's first day of employment with the Company and
its Affiliates and the Participant's Early Retirement Date.

     3.6 Payment of Annual Retirement Benefit.

          (a) Commencement. A Participant's Annual Retirement Benefit shall
commence as soon as practicable after the Participant's Benefit Commencement
Date.

          (b) Normal Form of Payment. Except as provided in subsection (c)
hereof, a Participant's Annual Retirement Benefit shall be paid in the form of a
Single Life Annuity, commencing on the Participant's Benefit Commencement Date.

          (c) Optional Form of Payment. A Participant may elect, not later than
6 months before his termination of employment with the Company and all
Affiliates, to have his Annual Retirement Benefit paid in the form of a Joint
and 50% Survivor Annuity, which shall be the Actuarial Equivalent of the
Participant's Annual Retirement Benefit payable in the form of a Single Life
Annuity. Notwithstanding any such election, if a Participant who has elected a
Joint and 50% Survivor Annuity is not married on the date of his termination of
employment, his benefit shall be paid in the form of a Single Life Annuity.

          (d) Cash Payments. All benefit payments hereunder shall be made in
cash.

     3.7 Change in Control.

          (a) General. In the event of a Change in Control, the provisions of
this Section shall apply to each Participant who was an active Participant in
the Plan immediately preceding the date of the Change in Control.

          (b) Restriction on Changes. For a period of 3 years following a Change
in Control, (i) no Participant may be removed from participation in the Plan
pursuant to the terms of Section 2.2, and (ii) the Plan may not be terminated or
amended in any manner which would adversely affect in any way the amount of, or
the entitlement to, retirement benefits hereunder or remove a Participant from
participation hereunder. Notwithstanding any other provisions of the Plan, the
foregoing provisions of this subsection may not be amended following a Change in
Control without the written consent of a majority in both number and interest of
the Participants who are actively employed by the Company or any Affiliate, both
immediately prior to the Change in Control and at the date of such amendment.


EXH 10.4-11



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



          (c) Termination Within Two Years of a Change in Control. If a
Participant's employment with the Company and all Affiliates terminates during
the 2-year period immediately following the Change in Control and such
termination of employment constitutes a Qualifying Termination, the Company
shall pay to the Participant, no later than the fifth day following the date of
the Participant's Qualifying Termination, a lump-sum cash amount that is the
Actuarial Equivalent (determined as of the date of the Qualifying Termination)
of the Annual Retirement Benefit to which the Participant would have been
entitled had he remained in the employ of the Company or an Affiliate as a
Participant in the Plan (i) until he attained his Early Retirement Date, in the
case of a Participant who had not yet attained his Early Retirement Date as of
the date of his Qualifying Termination, (ii) until he had attained his Delayed
Early Retirement Date, in the case of a Participant who had attained his Early
Retirement Date but not his Delayed Early Retirement Date as of the date of the
Qualifying Termination, or (iii) until he had attained his Normal Retirement
Date, for a participant who had attained his Delayed Early Retirement Date but
not his Normal Retirement Date as of the date of the Qualifying Termination.

          (d) Termination or Removal More than Two Years after a Change in
Control. If after the 2-year period immediately following a Change in Control
and before a Participant's Early Retirement Date (i) the Participant's
employment with the Company and all Affiliates terminates and such termination
constitutes a Qualifying Termination, or (ii) the Participant is removed from
participation in the Plan (pursuant to the terms of Section 2.2 but subject to
the terms of subsection (b) hereof), the Company shall pay to the Participant,
no later than the fifth day following the date of the Participant's Qualifying
Termination or removal from the Plan, a lump-sum cash amount that is the
Actuarial Equivalent (determined as of the date of the Qualifying Termination or
removal) of the product of (i) the Annual Retirement Benefit to which the
Participant would have been entitled had he remained in the employ of the
Company or an Affiliate as a Participant in the Plan until his Early Retirement
Date, and (ii) a fraction, (A) the numerator of which is the number of complete
and partial 12-month periods of employment with the Company and its Affiliates
completed by the Participant as of the date of the Qualifying Termination or
removal from participation, and (B) the denominator of which is the number of
complete and partial 12-month periods between the Participant's first day of
employment with the Company and its Affiliates and the Participant's Early
Retirement Date.

          (E) Limitations on Payments. Notwithstanding any other provisions of
the Plan, in the event that any payment or benefit received or to be received by
a Participant in connection with a Change in Control or the termination of the
Participant's employment, whether pursuant to the terms of the Plan or any other
plan, arrangement or agreement with the Company or entity whose actions result
in a Change in Control or any affiliate of the Company or such entity (all such
payments and benefits, including the payments under this Section 3.7, being
hereinafter called "Total Payments") would not be deductible (in whole or part)
by the Company, an affiliate or entity making such payment or providing such
benefit, as a result of Code Section 280G, then, to the extent necessary to make
such portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments made on account of Code Section 280G in such
other plan, arrangement or agreement), the payment described in this Section
shall be reduced (if necessary, to zero). For purposes of this limitation (i) no
portion of the Total Payments shall be taken into account which in the opinion
of tax counsel selected by the Company's independent auditors and reasonably
acceptable to the Participant does not constitute a "parachute payment" within
the meaning of Code Section 280G(b)(2), including by reason of Code Section
280G(b)(4)(A); (ii) the payment under this Section shall be reduced only to the
extent necessary so that the Total Payments are not subject to disallowance as
deductions, in the opinion of the tax counsel referred to in clause (i); and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Company's independent
auditors in accordance with the principles of Code Sections 280G(d)(3) and (4).

EXH 10.4-12



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     3.8 Noncompetition.

          The payment of Annual Retirement Benefits to a Participant under the
Plan shall immediately cease and be forfeited if the Participant, without the
prior consent of the Board, directly or indirectly renders advisory or any other
services to, or becomes employed by, or participates or engages in any business
competitive with any of the business activities of the Company (or any
subsidiary or Affiliate of the Company) in any states or foreign countries in
which the Company or any of its subsidiaries or Affiliates do business. For
purposes of this Section, "participates or engages" in means acting as an agent,
consultant, representative, officer, director, member, independent contractor or
employee; or as an owner, partner, limited partner, joint venturer, creditor or
shareholder (except as a shareholder holding no more than a 1% interest in a
publicly traded entity). As a condition to receiving or continuing to receive
benefit payments hereunder, the Compensation Committee, in its sole discretion
and at any time, may require any Participant to enter into a noncompete and/or
nonsolicitation agreement with such terms and provisions as the Compensation
Committee may dictate.

     3.9 Confidential Information.

          The payment of an Annual Retirement Benefit to a Participant under the
Plan shall immediately cease and be forfeited if the Participant, at any time
during or following the Participant's employment with the Company or its
Affiliates, discloses any Confidential Information to any other person or entity
(except employees of the Company and its Affiliates) without the prior written
consent of the Board or Compensation Committee.

     3.10 Death Benefit.

          In the event a Participant dies after attaining his Early Retirement
Date but before his Benefit Commencement Date, his Surviving Spouse (if any)
shall be entitled to receive, commencing as of the first day of the month
coinciding with or immediately following the date of the Participant's death, an
annual survivor benefit in an amount determined as if the Participant had
retired on the day immediately preceding his death and had elected to receive a
Joint and 50% Survivor Annuity.



ARTICLE IV
CLAIMS


     4.1 Claims.

          (a) Initial Claim. Claims for benefits under the Plan may be filed in
writing with the Compensation Committee. The Compensation Committee shall
furnish to the claimant written notice of the disposition of a claim within 90
days after the application therefor is filed; provided, if special circumstances
require an extension, the Compensation Committee may extend such 90-day period
by up to an additional 90 days, by providing a notice of such extension to the
claimant before the end of the initial 90-day period. In the event the claim is
denied, the notice of the disposition of the claim shall provide the specific
reasons for the denial, citations of the pertinent provisions of the Plan, and,
where appropriate, an explanation as to how the claimant can perfect the claim
and/or submit the claim for review.


EXH 10.4-13



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



          (b) Appeal. Any Participant or Surviving Spouse who has been denied a
benefit shall be entitled, upon request to the Compensation Committee, to appeal
the denial of his claim. The claimant (or his duly authorized representative)
may review pertinent documents related to the Plan and in the Compensation
Committee's possession in order to prepare the appeal. The request for review,
together with a written statement of the claimant's position, must be filed with
the Compensation Committee no later than 60 days after receipt of the written
notification of denial of a claim provided for in subsection (a). The
Compensation Committee's decision shall be made within 60 days following the
filing of the request for review; provided, if special circumstances require an
extension, the Compensation Committee may extend such 60-day period by up to an
additional 60 days, by providing a notice of such extension to the claimant
before the end of the initial 60-day period. If unfavorable, the notice of
decision shall explain the reasons for denial and indicate the provisions of the
Plan or other documents used to arrive at the decision.

          (c) Satisfaction of Claims. Any payment to a Participant or Surviving
Spouse shall to the extent thereof be in full satisfaction of all claims
hereunder against the Compensation Committee, the Company, and all Affiliates,
any of which may require such Participant or Surviving Spouse as a condition to
such payment to execute a receipt and release therefor in such form as shall be
determined by the Compensation Committee. If receipt and release is required but
the Participant or Surviving Spouse (as applicable) does not provide such
receipt and release in a timely enough manner to permit a timely distribution in
accordance with the general timing of distribution provisions in the Plan, the
payment of any affected distribution(s) may be delayed until the Compensation
Committee receives a proper receipt and release.



ARTICLE V
SOURCE OF FUNDS


     5.1 Source of Funds.

          (a) Allocation Among Affiliates. The obligation to pay benefits
hereunder shall be the obligation of the Company and its Affiliates that
participate in the Plan and whose employees are Participants entitled to
benefits hereunder. The Compensation Committee shall allocate the total
liability to pay benefits under the Plan among the Company and its Affiliates
that participate in the Plan in such manner and amount as the Compensation
Committee in its sole discretion deems appropriate.

          (b) General Creditors. Each of the Company and its Affiliates shall
provide the benefits described in the Plan and allocable to such entity pursuant
to the terms of subsection (a) hereof from its general assets. The Company's and
Affiliates' obligations to pay benefits under the Plan constitute mere promises
of the Company and its Affiliates to pay such benefits; and a Participant or
Surviving Spouse shall be and remain no more than an unsecured, general creditor
of the Company.


EXH 10.4-14



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



ARTICLE VI
ADMINISTRATIVE AND COMPENSATION COMMITTEES


     6.1 Action of Administrative Committee.

          Action of the Administrative Committee may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the committee is a
Participant or Surviving Spouse, he shall not participate in any decision which
solely affects his own benefit under the Plan. For purposes of administering the
Plan, the Administrative Committee shall choose a secretary who shall keep
minutes of the committee's proceedings and all records and documents pertaining
to the administration of the Plan. The secretary may execute any certificate or
any other written direction on behalf of the Administrative Committee.

     6.2 Rights and Duties of Administrative Committee.

          The Administrative Committee shall administer the Plan and shall have
all powers necessary to accomplish that purpose, including (but not limited to)
the following:

          (a) To maintain all the necessary records of the administration of the
Plan;

          (b) To maintain records regarding Participants' and Surviving Spouses'
benefits hereunder;

          (c) To effect all disbursements approved by the Compensation Committee
pursuant to the Plan;

          (d) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and

          (e) To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.

     6.3 Rights and Duties of Compensation Committee.

          The Compensation Committee shall have the exclusive right to construe
and to interpret the Plan, to decide all questions of eligibility for benefits
and to determine the amount of such benefits, and its decisions on such matters
shall be final and conclusive on all parties. The Compensation Committee may
establish rules for the regulation of the Plan as are not inconsistent with the
terms hereof.


EXH 10.4-15



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     6.4 Compensation, Indemnity and Liability.

          The Compensation Committee, the Administrative Committee and their
members shall serve as such without bond and without compensation for services
hereunder. All expenses of the Compensation Committee and the Administrative
Committee shall be paid by the Company. No member of either committee shall be
liable for any act or omission of any other member of the committee, nor for any
act or omission on his own part, excepting his own willful misconduct. The
Company shall indemnify and hold harmless the Compensation Committee, the
Administrative Committee and each member thereof against any and all expenses
and liabilities, including reasonable legal fees and expenses, arising out of
his membership on the committee, excepting only expenses and liabilities arising
out of his own willful misconduct.

     6.5 Taxes.

          If the whole or any part of any Participant's or Surviving Spouse's
benefit hereunder shall become subject to any estate, inheritance, income or
other tax which the Company or an Affiliate shall be required to pay or
withhold, the Company and such Affiliate shall have the full power and authority
to withhold and pay such tax out of any monies or other property in its hand for
the account of the Participant or Surviving Spouse whose interests hereunder are
so affected. Prior to making any payment, the Company and Affiliates may require
such releases or other documents from any lawful taxing authority as they shall
deem necessary.



ARTICLE VII
AMENDMENT AND TERMINATION


     7.1 Amendments.

          Subject to Section 3.7(b), the Board or the Compensation Committee may
amend the Plan in whole or in part at any time and from time to time. An
amendment to the Plan may modify its terms in any respect whatsoever; provided,
the Board may not amend the Plan to decrease the level of benefits which a
Participant or Surviving Spouse would be entitled to receive under Article III,
if he terminated employment with the Company and all Affiliates on the later of
(i) the date such amendment is adopted, or (ii) the date such amendment is
effective.

     7.2 Termination of Plan.

          Subject to Section 3.7(b), the Board shall have the right to
discontinue and terminate the Plan at any time, for any reason; provided, such
discontinuance or termination shall not have the effect of decreasing the level
of benefits which a Participant would be entitled to receive under Article III,
if he terminated employment with the Company and all Affiliates on the later of
(i) the date the resolution to terminate and discontinue the Plan is adopted, or
(ii) the date the termination and discontinuance is effective. Termination and
discontinuance of the Plan shall be binding on all Participants and Surviving
Spouses.


EXH 10.4-16



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



ARTICLE VIII
MISCELLANEOUS


     8.1 Taxation.

          It is the intention of the Company and Affiliates that the benefits
payable hereunder shall not be deductible by the Company or Affiliates nor
taxable for federal income tax purposes to Participants or Surviving Spouses
until such benefits are paid by the Company or Affiliates to such Participants
or Surviving Spouses. When such benefits are so paid, it is the intention of the
Company and Affiliates that they shall be deductible by the Company and
Affiliates under Code Section 162.

     8.2 No Employment Contract.

          Nothing herein contained is intended to be nor shall be construed as
constituting a contract arrangement between the Company or any Affiliate and any
Participant to the effect that the Participant will be employed or engaged as a
consultant by the Company or any Affiliate for any specific period of time.

     8.3 Headings.

          The headings of the various articles and sections in the Plan are
solely for convenience and shall not be relied upon in construing any provisions
hereof. Any reference to a section shall refer to a section of the Plan unless
specified otherwise.

     8.4 Gender and Number.

          Use of any gender in the Plan will be deemed to include all genders
when appropriate, and use of the singular number will be deemed to include the
plural when appropriate, and vice versa in each instance.

     8.5 Successors.

          The Company and the Affiliates shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and/or the
Affiliates to expressly assume their obligations hereunder in the same manner
and to the same extent that the Company and the Affiliates would be required to
perform if no such succession had taken place.

     8.6 Legal Expenses.

          The Company shall pay or reimburse a Participant for all fees and
disbursements of counsel, if any, incurred by the Participant in seeking to
obtain or enforce any right or benefit provided by the Plan.


EXH 10.4-17



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



     8.7 Assignment of Benefits.

          The right of a Participant or any other person to receive payments
under the Plan shall not be assigned, transferred, pledged or encumbered, except
by will or by the laws of descent and distribution and then only to the extent
permitted under the terms of the Plan.

     8.8 Legally Incompetent.

          The Administrative Committee, in its sole discretion, may direct that
payment be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, to the guardian of such person or to
the person having custody of such person, without further liability either on
the part of the Company or the Affiliates for the amount of such payment to the
person on whose account such payment is made.

     8.9 Governing Law.

          The Plan shall be construed, administered and governed in all respects
in accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of Georgia. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

     IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its
duly authorized officer as of the day and year first above written.



AFLAC INCORPORATED

           



By:

/s/ Joey M. Loudermilk







     



Title:

Corporate Secretary







 

EXH 10.4-18



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



FIRST AMENDMENT TO THE AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(as amended and restated effective January 1, 2001)




     This First Amendment to the AFLAC Incorporated Supplemental Executive
Retirement Plan, as amended and restated effective January 1, 2001, is adopted
by AFLAC Incorporated (the "Company"), effective as of September 1, 2002.


W I T N E S S E T H


     WHEREAS, the Company maintains the AFLAC Incorporated Supplemental
Executive Retirement Plan (the "Plan") for the benefit of certain key management
and highly compensated employees; and

     WHEREAS, pursuant to Section 7.1 of the Plan, the Compensation Committee of
the Board of Directors of the Company (the "Committee") has the right to amend
the Plan at any time; and

     WHEREAS, effective September 1, 2002, the Committee desires to amend the
Plan to change the latest time as of which a participant may elect to receive
his annual retirement benefit in the form of a joint and survivor annuity;

     NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended to read as
follows:

1.

Effective September 1, 2002, Section 3.6(c) of the Plan is hereby amended by
deleting such

section in its entirety and substituting in lieu thereof the following:

       



 

(c)

Optional Form of Payment. A Participant may elect, not later than 3 months
before his



termination of employment with the Company and all Affiliates, to have his
Annual Retirement Benefit paid in the form of a Joint and 50% Survivor Annuity,
which shall be the Actuarial Equivalent of the Participant's Annual Retirement
Benefit payable in the form of a Single Life Annuity. Notwithstanding any such
election, if a Participant who has elected a Joint and 50% Survivor Annuity is
not married on the date of his termination of employment, his benefit shall be
paid in the form of a Single Life Annuity.

       



2.

Except as amended herein, the Plan shall continue in full force and effect.

     IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan
to be executed on the date shown below, but effective as of September 1, 2002.

 

AFLAC INCORPORATED

     

By:

/s/ Daniel P. Amos







       

Date:

April 7, 2003







 

EXH 10.4-19



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



SECOND AMENDMENT TO THE AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective January 1, 2001)


     This Second Amendment to the AFLAC Incorporated Supplemental Executive
Retirement Plan, as amended and restated effective January 1, 2001, is adopted
by AFLAC Incorporated (the "Company"), effective as of April 1, 2003.


W I T N E S S E T H

:




     WHEREAS, the Company maintains the AFLAC Supplemental Executive Retirement
Plan (the "Plan") for the benefit of certain key management and highly
compensated employees; and

     WHEREAS, pursuant to Section 7.1 of the Plan, the Compensation Committee of
the Board of Directors of the Company (the "Committee") has the right to amend
the Plan at any time; and

     WHEREAS, the Committee desires to amend certain provisions of the Plan to
provide (i) an additional approval process for Contiguous Consulting Agreements,
(ii) a plan benefit for participants who terminate with at least 15 years of
employment, and (iii) lump-sum distributions in certain circumstances;

     NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

1.

   

Section 1.7 of the Plan is hereby amended by deleting said section in its
entirety and by

substituting in lieu thereof the following:

                 

1.7

Benefit Commencement Date

means (i) for purposes of Normal, Delayed, Early and  

Reduced Early Retirement Benefits, the first of the calendar month coinciding
with or next following the date on which a Participant becomes entitled to
receive or begin receiving an Annual Retirement Benefit under Section 3.2, 3.3,
3.4 or 3.5, respectively; and (ii) for purposes of a Participant's
pre-retirement, termination benefit, as described in Section 3.5A, the date the
Participant attains age 55.

           

2.

   

Section 1.15 of the Plan is hereby amended by deleting said section in its
entirety and by

substituting in lieu thereof the following:

                 

1.5

Contiguous Consulting Agreement

means a written consulting agreement between the    

Company (and/or an Affiliate) and a Participant that (i) commences immediately
upon the Participant's termination of employment with the Company and all
Affiliates, (ii) obligates the Participant to perform consulting services for
the Company or an Affiliate for a specified period, and (iii) is approved by the
Company's Chief Executive Officer (to the extent permitted by applicable law) or
the Compensation Committee.

         

 

EXH 10.4-20



--------------------------------------------------------------------------------





EXH 10.4 Table of Contents



3.

   

Article III of the Plan is hereby amended by adding thereto, immediately after
Section 3.5,

a new Section 3.5A as follows:

                 

3.5A

 

Termination

.                      

If a Participant's employment with the Company and all Affiliates terminates and

   

any Contiguous Consulting Agreement ends, for a reason other than Cause or
death, before he attains age 55 but after he has completed 15 Years of
Employment, the Participant shall be entitled to an Annual Retirement Benefit in
an amount equal to the difference between the amount determined under subsection
(i) and the amount determined under subsection (ii), as follows:

                     

(i)

30% of the Participant's Average Annual Compensation; and

                     

(ii)

the Participant's Pension Plan Benefit.

           

4.

   

Section 3.6(b) of the Plan is hereby amended by deleting said section in its
entirety and by

substituting in lieu thereof the following:

                     

(b)

Normal Form of Payment

. Except as provided in subsection (c) or (d)    

hereof, a Participant's Annual Retirement Benefit shall be paid in the form of a
Single Life Annuity, commencing on the Participant's Benefit Commencement Date.

           

5.

   

Section 3.6(d) is hereby amended by deleting said subsection in its entirety and
by

substituting in lieu thereof the following:

                     

(d)

Single-Sum Payment

. The Company's Chief Executive Officer (to the extent    

permitted by applicable law) or the Compensation Committee, in his or its sole
discretion, may determine to pay a Participant's Annual Retirement Benefit in a
single-sum payment rather then the normal form of payment or any optional form
of payment the Participant may select; provided, in no event may a Participant
elect a single-sum payment. The single-sum payment shall be the Actuarial
Equivalent of the Participant's Annual Retirement Benefit expressed in the form
of a Single Life Annuity.

           

6.

   

Section 3.6 is hereby amended by adding thereto, immediately following
subsection (d)

thereof, subsection (e) [formerly subsection (d)] as follows:

                     

(e)

Cash Payments

. All benefit payments hereunder shall be made in cash.            

7.

   

Except as amended herein, the Plan shall continue in full force and effect.

     IN WITNESS WHEREOF, AFLAC Incorporated has caused this Second Amendment to
the Plan to be executed on the date shown below, but effective as of April 1,
2003.


 

AFLAC INCORPORATED

     

By:

/s/ Daniel P. Amos







 

Date:

May 5, 2003







EXH 10.4-21



--------------------------------------------------------------------------------

